
	

113 HRES 624 IH: Recognizing the 350th anniversary of the founding of New Jersey and honoring the valuable contributions of people of the Garden State.
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 624
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Holt (for himself, Mr. Pallone, Mr. Pascrell, Mr. LoBiondo, Mr. Runyan, Mr. Smith of New Jersey, Mr. Garrett, Mr. Lance, Mr. Sires, Mr. Payne, and Mr. Frelinghuysen) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the 350th anniversary of the founding of New Jersey and honoring the valuable
			 contributions of people of the Garden State.
	
	
		Whereas in 1664, the parcel of land between the Delaware and Hudson Rivers came under the control
			 of the English, who named the land New Jersey;
		Whereas New Jersey played an instrumental role in the colonies’ success during the American
			 Revolutionary War, serving as the location of more military engagements
			 than any other colony during the war, including two pivotal colonial
			 victories at Trenton and Princeton in the winter of 1776;
		Whereas in 1789, New Jersey became the first State in the United States to ratify the Bill of
			 Rights, the first ten amendments to the United States Constitution;
		Whereas men and women of New Jersey, such as Thomas Mundy Peterson, Alice Paul, and Paul Robeson,
			 bravely challenged the Nation to recognize and support equal and just
			 rights of citizenship for all people in the United States;
		Whereas New Jersey has been a veritable cauldron of culture, contributing iconic and talented
			 artists in literature, film, theater, dance, music, and visual arts;
		Whereas world renowned scientists and scholars, including Thomas Alva Edison and Albert Einstein,
			 conducted their research and launched their discoveries in laboratories
			 and institutions throughout the State, resulting in New Jersey serving as
			 a birthplace for inventions and innovations that fundamentally change the
			 way humans interact with each other and the world around them;
		Whereas New Jersey has been a leader in developing and engineering formative infrastructure and
			 transportation accomplishments, from the Morris, and Delaware and Raritan
			 Canals to the iconic Garden State Parkway, as well as the now ubiquitous
			 Jersey Barriers that provide for the safety of drivers and passengers on
			 roads throughout the country;
		Whereas in 1954, the New Jersey State Legislature passed legislation for the State to officially
			 adopt the nickname of the Garden State, a proud acknowledgment of the
			 State’s strong agricultural heritage and reflection of the continued
			 abundance of blueberries, cranberries, peaches, and other produce that
			 contribute to New Jersey’s robust agricultural industry;
		Whereas the people of New Jersey take pride in enjoying and preserving the State’s vast natural
			 resources, including the 130 miles of sandy beaches along the shore, as
			 well as the 1,100,000 acres of Pine Barrens that constitute the Nation’s
			 first National Reserve; and
		Whereas it is fitting and desirable that the people of New Jersey and the United States celebrate
			 the
			 current and historic role of New Jersey in the United States: Now,
			 therefore, be it
	
		That the House of Representatives recognizes and celebrates the 350th anniversary of the founding
			 of New Jersey.
		
